TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00802-CV




In re Tasha Key




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


 
O R D E R
PER CURIAM
 
                        Relator’s motion for emergency relief is granted.  Accordingly, the visitation
schedule described in the trial court’s order dated November 29, 2010 is stayed pending this
Court’s disposition of relator’s petition for writ of mandamus.  The visitation schedule in effect
immediately prior to the November 29 permanency hearing, as set forth in the trial court’s order
dated August 30, 2010, remains in effect until further order of this Court.
                        It is ordered December 3, 2010.
 
 
Before Chief Justice Jones, Justices Pemberton and Henson